Exhibit 10.1

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

EXECUTION VERSION

 

FIRST AMENDMENT to ASSET PURCHASE AGREEMENT

This First Amendment (this “Amendment”) dated as of July 7, 2017 is to the Asset
Purchase Agreement, dated as of October 3, 2016 (the “Purchase Agreement”), by
and between AstraZeneca AB, a Swedish corporation (“Seller”), Aralez
Pharmaceuticals Trading DAC, an Irish designated activity company (“Buyer”),
and, solely for the purposes of Section 9.16 of the Purchase Agreement, Aralez
Pharmaceuticals Inc., a corporation organized under the laws of British
Columbia, Canada (“Guarantor”).    Seller and Buyer are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”  Unless
otherwise specifically provided herein, capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed thereto in the
Purchase Agreement.

RECITALS

WHEREAS, Buyer and Seller are parties to the Purchase Agreement [***];  

WHEREAS, Section 9.7 of the Purchase Agreement provides that the Purchase
Agreement may be amended upon the execution and delivery of a written agreement
executed by both Parties; and

WHEREAS, Buyer and Seller desire to amend, and do hereby amend, the Purchase
Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth [***] in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

1.         Amendment to Section 2.3.1(b) of the Purchase Agreement.  Section
2.3.1(b) of the Purchase Agreement is hereby amended as follows:

(a)     Section 2.3.1(b)(i) of the Purchase Agreement is hereby amended
by replacing the following language: [***] 

(b)     Sections 2.3.1(b)(ii) through 2.3.1(b)(iv) of the Purchase Agreement are
hereby amended and restated in their entirety to read as follows:

(ii)     if aggregate Net Sales for a Calendar Year equal or exceed [***], Buyer
shall (or shall cause one of its Affiliates to) pay to Seller [***] on or prior
to [***] such payment to be made by wire transfer of immediately available funds
to such account as is designated in writing by Seller to Buyer;







--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(iii)     if aggregate Net Sales for a Calendar Year equal or exceed [***],
Buyer shall (or shall cause one of its Affiliates to) pay to Seller [***] on or
prior to [***] such payment to be made by wire transfer of immediately available
funds to such account as is designated in writing by Seller to Buyer; and

(iv)     if aggregate Net Sales for a Calendar Year equal or exceed [***], Buyer
shall (or shall cause one of its Affiliates to) pay to Seller [***] on or prior
to [***] such payment to be made by wire transfer of immediately available funds
to such account as is designated in writing by Seller to Buyer.

2.         Amendment to Section 2.3.1(c) of the Purchase Agreement.  Section
2.3.1(c) of the Purchase Agreement is hereby amended by replacing the reference
therein to “[***] days” with “[***] days.”

3.         Amendment to Net Sales Definition.  The definition of “Net Sales” set
forth in Article 1 of the Purchase Agreement is hereby amended and restated to
read as follows:

[***]

4.         Modification of Other Definitions.  Article 1 of the Purchase
Agreement is hereby amended as follows:

(a)     The definition of the term “AG Selling Entity” is hereby amended by
adding “or any Other Authorized or Owned Generic Product [***]” immediately
prior to the period at the end of such definition.

(b)     The following new definition is hereby inserted in alphabetical order in
such Article 1:

[***]

5.         No Further Amendment.  Except as expressly amended hereby, the
Purchase Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect.  This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Purchase Agreement or any other
document referred to therein.  This Amendment shall be deemed to be in full
force and effect from and after the execution of this Amendment by the Parties,
and the Parties shall be bound hereby.

6.         Miscellaneous.  The provisions of Section 1.2 (Construction), Section
9.1 (Governing Law, Jurisdiction, Venue and Service), Section 9.4 (Waiver and
Non-Exclusion of Remedies), Section 9.5 (Expenses), Section 9.6 (Assignment),
Section 9.7 (Amendment), Section 9.8 (Severability), Section 9.9 (Equitable
Relief), Section 9.10 (Damages Waiver), Section 9.11 (English Language), Section
9.13 (Representation by Counsel), Section 9.14





2

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(Counterparts) and Section 9.15 (Entire Agreement) of the Purchase Agreement
shall apply to this Amendment mutatis mutandis as if set forth herein.

[Signatures Follow On a Separate Page]

 

 



3

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, each Party has executed this Amendment as of the date first
above written.

 

 

 

 

 

 

ASTRAZENECA AB

 

 

 

 

 

 

 

 

 

 

By:

/s/ Per Alfredsson

 

 

 

Name: Per Alfredsson

 

 

 

Title: Regional Vice President, Supply EMEA

 

 

 

 

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS TRADING DAC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Conor Walshe

 

 

 

Name: Conor Walshe

 

 

 

Title: Director

 

[Signature Page to First Amendment to Purchase Agreement]

--------------------------------------------------------------------------------